849 F.2d 1018
Jacqueline ABEL, et al., Plaintiffs-Appellees, Cross-Appellants,v.Harold MILLER, et al., Defendants-Appellants, Cross-Appellees.
Nos. 85-2272, 85-2342 and 85-2683.
United States Court of Appeals,
Seventh Circuit.June 14, 1988.

Appeal from the United States District Court for the Southern District of Illinois, Alton;  William L. Beatty, Judge.


1
Before Frank H. Easterbrook and Kenneth F. Ripple, Circuit Judges, and Robert A. Grant, Senior District Judge.*

ORDER

2
Prior Report:  824 F.2d 1522 (7th Cir.1987).


3
On consideration of the petition for rehearing filed in the above entitled cause by counsel for defendants-appellants, cross-appellees on September 1, 1987, and the response thereto filed by the plaintiffs-appellees, cross-appellants, all of the judges on the original panel have voted to deny a rehearing.  Accordingly,


4
IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby DENIED.


5
EASTERBROOK, Circuit Judge, concurring.


6
Both the petition for rehearing and the response suggest that the parties share a misapprehension about the scope of the court's opinion in this case.  Nothing in our opinion precludes the defendants from arguing on remand that they acted with dual motives, see Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 285-87, 97 S. Ct. 568, 575-76, 50 L. Ed. 2d 471 (1977), and raising such arguments about qualified immunity as are appropriate in dual-motive cases.  See also Rakovich v. Wade, 850 F.2d 1180 (7th Cir. 1988) (en banc), which as a statement of the full court contains our circuit's authoritative views about the scope of immunity.



*
 The Honorable Robert A. Grant, Senior District Judge, Northern District of Indiana, is sitting by designation